[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
Application for review of sentence imposed by the Superior Court, Judicial District of Hartford-New Britain. Docket No. CR15-109082; David Cosgrove, Esq., Assistant Public Defender, for Petitioner John M. Bailey, Esq., State's Attorney, for the State.
BY THE DIVISION
The petitioner seeks our review of a sentence of fifteen years for a conviction of 21a-277 (a). Sentence was imposed February 8, 1990; however, the application for review was not CT Page 8407 filed for more than thirteen months. Under General Statutes Section 51-195 and Practice Book Section 938, review is available "within thirty days" of the imposition of sentence.
The file submitted for review contains a letter from Assistant Public Defender David Cosgrove dated March 12, 1991 wherein he requested a waiver of the thirty day requirement, noting that Peter Soulsby, Assistant State's Attorney joined in the application for review and waiver.
We conclude that this division is without jurisdiction to review the sentence because of the tardy filing. Further, we find even if the State's Attorney had joined in the request for waiver of the thirty day rule at the time of finding or at the hearing, the division's jurisdiction is limited to petitions filed within thirty days.
The sentence imposed is no longer subject to review by this division.
STANLEY, J. PURTILL, J. NORKO, J.
Purtill, J., Norko, J. and Stanley, J. participated in this decision.